REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 21-36 and 38-41 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest vertebral stabilization system comprising: a stabilization member configured to extend between anchors to affix the stabilization member to adjacent vertebrae; and an anchor configured to secure the stabilizing member a vertebra, the anchor comprising: a first leg and a second leg each insertable into the vertebra; and a cross member connected to the first leg and the second leg, the cross member, the first leg, and the second leg together each configured to directly engage and together receive the stabilization member to secure the stabilization member to the vertebra.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a vertebral stabilization system comprising: an elongate flexible stabilization member configured to extend between anchors to affix the stabilization member to adjacent vertebrae; and an anchor configured to secure the stabilizing member a vertebra, the anchor comprising: a first leg and a second leg each securable to the vertebra; and a crown connected to the first leg and the second leg, the crown, the first leg, and the second leg together configured to receive the stabilization member to secure the stabilization member between the anchor and the vertebra.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a vertebral stabilization system comprising: a stabilization member configured to extend between anchors to affix the stabilization member to-adjacent vertebrae; and a first anchor separated from a second anchor, each of the first anchor and the second anchor comprising: a first leg and a second leg each insertable into the vertebra; and a cross member 
Fraser et al. (U.S. Publication No.2005/0085913 A1; hereinafter “Fraser”) discloses the claimed invention except for wherein the first leg and the second leg each are configured to directly engage and together receive the stabilization member.  Fraser disclsoes bone screws 146, 148 but they do not directly engage fusion cage 110 (see Figure 4A).  Fraser also discloses mating elements 124a, 124b but they are not insertable into the vertebra.  Furthermore, Frasier fails to disclose an elongate flexible stabilization member.

    PNG
    media_image1.png
    740
    408
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    550
    453
    media_image2.png
    Greyscale


.

    PNG
    media_image3.png
    592
    526
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773